DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-12) in the reply filed on 11/29/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brade (US 4,776,725).
With regards to claim 1, Brade discloses a seawall section (10) comprising: central hub (16) having an axis extending in a longitudinal direction (figure 1-2); and three circumferentially spaced walls (12) extending radially from the central hub, each of the walls being made of cast concrete reinforced with a rebar cage (20) having a plurality of longitudinally spaced pairs of parallel rebars (22) extending radially from the central hub to an end rebar (25) that extends perpendicularly relative to the parallel rebars (figure 1-3), wherein each of the end rebars are connected to radially outer ends of one of the pairs of parallel rebars (figures 1-5; col. 3, line 4 to col. 4, line 14).
As to claim 3, Brade discloses wherein the rebar cage includes an intermediate rebar (25) connected to the parallel rebars between and spaced from the central hub (16) and the end rebars (figure 3).
As to claim 4, Brade discloses wherein the parallel rebars are connected to each other within the central hub by a hub rebar web (26, 27) encircling the axis of the central hub (16) 9figures 1-5).
As to claim 5, Brade discloses wherein the walls define a plurality of spaced holes (48) through the cast concrete for receiving fasteners, wherein at least one of the holes in each wall is disposed radially inside the end rebars (figure 2).
As to claim 6, Brade discloses wherein at least three of the spaced pairs of the parallel rebars (22) are longitudinally spaced from each other to reinforce the cast concrete at longitudinally spaced locations (figures 1-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brade (US 4,776,725) alone. 
As to claim 2, Brade discloses the invention substantially as claimed. However, Brade is silent about wherein the rebar cage includes a longitudinal rebar connected to the end rebars and spaced from the outer ends of the parallel rebars extending in the longitudinal direction. Examiner takes Official Notice that it would be within the level of one skilled in the art when designing a seawall rebar reinforcement design to include more rebar to increase the concrete load capacity. Therefore, one skilled in the art would have known to include the rebar as claimed, to increase the load capacity of the seawall depending on the location of the seawall. 
Claim(s) 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brade (US 4,776,725) in view of Kelley (US 2008/0138155).
As to claim 7, Brade discloses the invention substantially as claimed. However, Brade is silent about further comprising: a pipe aligned with the axis and disposed with in a central opening defined by the hub and extending in a longitudinal direction. Kelley discloses s similar seawall including a pipe (22) aligned with the axis and disposed with in a central opening defined by the hub and extending in a longitudinal direction (figure 3). It would have been obvious to one of ordinary skill in the art to modify the seawall of Brade to include the pipe (32) as taught by Kelley to receive post-tensioning cables to connect adjacent walls. 
As to claim 8, Brade discloses a first end wall (15) attached to a first end of the central hub and a first end of the three circumferentially spaced walls, the first end wall extending radially outwardly from the central hub; and a second end wall attached to a second end of the central hub and a second end of the three circumferentially spaced walls, the second end wall extending radially outwardly from the central hub (figures 1-2). Brade discloses the invention substantially as claimed. However, Brade is silent about, wherein the first and second end walls define a plurality of holes that are adapted to receive fasteners that connect two adjacent sections together. Kelley discloses a similar seawall including a first and second end wall define by a plurality of holes (32) that are adapted to receive fasteners that connect two adjacent section (figure 3). It would have been obvious to one of ordinary skill in the art to modify the seawall of Brade to include end wall holes as taught by Kelley to receive post-tensioning cables to connect adjacent walls.
With regards to claim 9, Brade discloses a seawall comprising: a plurality of seawall sections, each of the seawall sections including central hub having an axis extending in a longitudinal direction, and three circumferentially spaced walls extending radially from the central hub, each of the walls being made of cast concrete reinforced with a rebar cage having a plurality of longitudinally spaced pairs of parallel rebars extending radially from the central hub to an end rebar that extends perpendicularly relative to the parallel rebars, wherein the end rebars are connected to radially outer ends of one of the pairs of parallel rebars (see claim 1 rejection above); wherein the walls define a plurality of spaced holes through the cast concrete for receiving fasteners (see claim 5 rejection above); and wherein at least one of the holes in each wall is disposed radially inside the end rebars. Brade discloses the invention substantially as claimed. However, Brade is silent about a pipe aligned with the axis and disposed with in a central opening defined by the hub and extending in a longitudinal direction, and; and a plurality of elongated plates attached on opposite ends to two adjacent seawall sections with fasteners that are received in the holes. Kelley discloses a similar seawall including a pipe (22) aligned with the axis and disposed with in a central opening defined by the hub and extending in a longitudinal direction (figure 3) and a first and second end wall plates (30) attached on opposite ends to two adjacent seawall sections that are received in the holes define by a plurality of holes (32) that are adapted to receive fasteners to connect two adjacent section (figure 3). It would have been obvious to one of ordinary skill in the art to modify the seawall of Brade to include end wall holes as taught by Kelley to receive post-tensioning cables to connect adjacent walls.
As to claim 10, Brade as modified discloses a pipe (32) aligned with the axis and disposed with in a central opening defined by the hub and extending in a longitudinal direction; and a cable (34) inserted through the pipes of each of the seawall sections to hold the seawall sections together (Kelley figures 2-3).
As to claim 11, Brade as modified discloses wherein the plurality of elongated plates (30) are attached on opposite ends to two adjacent seawall sections (figure 2-3). Brade as modified discloses the invention substantially as claimed. However, Brade as modified does not explicitly teach wherein threaded receptacles are disposed in the spaced holes defined by the three circumferentially spaced walls, and wherein a bolt is received in a threaded receptacle to secure the plates to each of the two adjacent seawall sections. However, using bolts and threaded receptacles to attach a plate to an end wall is well known and conventional in the art. It would have been within the level of one skilled in the art to select one of many known mechanical connections such as a bolt and a threaded hole to connected two different components together. 
As to claim 12, Brade as modified discloses a gasket (spacer 30 act as gasket between walls) provided between adjacent seawall sections, wherein the gasket includes a hub section and wall-joining sections that form a seal between adjacent seawall section hubs and walls to prevent leakage between the adjacent sections (Kelley figure 2).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678